TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00178-CV



                                 Freddie L. House, Appellant

                                                v.

                         Clauklin, LLC and Jamodi, LLC, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-000942, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Freddie L. House has filed a motion to dismiss his appeal, explaining that

he and appellees have settled their dispute. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 3, 2013